Fidelity Bond Coverage Underwriter:Continental Casualty Company Period for which premiums have been paid: From 12:01 a.m. on 8/19/2009 to 12:01 a.m. on 8/19/2010. Policy Number:169906855 Company Coverage Premium Advisors’ Inner Circle Fund CNI Charter Funds The Advisors’ Inner Circle Fund II Bishop Street Funds Causeway Capital Management Trust SEI Asset Allocation Trust SEI Daily Income Trust SEI Institutional International Trust SEI Institutional Investments Trust SEI Institutional Managed Trust SEI Investments Distribution Co. SEI Investments Global Funds Services SEI Investments Management Corp. $0 SEI Liquid Asset Trust SEI Tax Exempt Trust The Arbitrage Fund SEI Structured Credit LP SEI Alpha Strategy Portfolios LP
